CaSe: lZlQ-CV-OOl45-DAP DOC #Z 130 Filed: 03/08/19 l Of 1. Page|D #Z 3332

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC, ) Case No. l:l9-cv-l45

)
Plaintiff, ) JUDGE DAN AARON POLSTER
)
V. ) MAGISTRATE IUDGE
) THOMAS M. PARKER
SOUTH UNIVERSITY )
OF OHIO, LLC, et al. ) SUPPLEMENT TO
) ORDER TO SHOW CAUSE
)

Defenda.nts.

In light of infonnation disclosed in the hearing on March 8_, 2019_, the coult hereby
supplements its order to show cause as follows;

DCEH Holdings, LLC is ORDERED to produce, at the show cause hearing
on March 11, 2019, the DCEH employee(s) with knowledge of how the Title
IV money described in page 11 of The First Report of the Receiver (ECF
Doc. 91); and in the February 27, 2019 letter of the U.S. Department of
Education to the Receiver and DCEH (ECF Doc. 98-2 at Page ID#2739); and
as described by counsel for DCEH and the Receiver at the March 8, 2019
hearing, was received, reflected in accounting records, and disbursed.

The United States Department of Education is ORDERED to produce at said
hearing a representative with knowledge of the foregoing.

IT IS SO ORDERED.
s/Dan Aaron Po/sfer
Dated: March 8_, 2019 Dan Aaron Polster
United States District Judge

S

 

United States

